 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CURLEY JOHN BROUSSARD, JR.,                        Case No. 1:19-cv-00164-AWI-JDP (HC)
12                        Petitioner,                    ORDER REQUIRING AMENDED PETITION
13            v.                                         ECF No. 1
14    UNITED STATES OF AMERICA,                          AMENDED PETITION DUE IN 14 DAYS
15                        Respondent.
16

17          Petitioner Curley John Broussard, Jr., a state prisoner without counsel, seeks a writ of

18   habeas corpus under 28 U.S.C. § 2254. ECF No. 1. The matter is before the court for

19   preliminary review under Rule 4 of the Rules Governing Section 2254 Cases. The court will

20   require petitioner to file an amended petition addressing the deficiencies identified below.

21          Under Rule 4, the judge assigned to the habeas proceeding must examine the habeas

22   petition and order a response to the petition unless it “plainly appears” that the petitioner is not

23   entitled to relief. See Valdez v. Montgomery, 918 F.3d 687, 693 (9th Cir. 2019); Boyd v.

24   Thompson, 147 F.3d 1124, 1127 (9th Cir. 1998). The rule allows courts to dismiss petitions that

25   are patently frivolous, vague, conclusory, palpably incredible, or false. Hendricks v. Vasquez,

26   908 F.2d 490, 491 (9th Cir. 1990). Unlike a complaint in other civil cases, a Section 2254

27   petition must adhere to a prescribed form as provided in the Rules Governing Section 2254 Cases.

28   See Rules Governing Section 2254 Cases, Rule 2(d). The appended form prompts a habeas
                                                         1
 1   petitioner to provide answers pertaining to various procedural matters, such as procedural default

 2   and exhaustion, and the court may dismiss claims at screening for procedural defects. See Boyd,

 3   147 F.3d at 1128. Rule 2(c)(4) of Section 2254 Cases requires a habeas petition to be legible.

 4            Here, various portions of the petition are illegible. See generally ECF No. 1. Petitioner

 5   must file an amended, legible petition by the deadline set forth below. If possible, petitioner

 6   should obtain assistance in preparing a legible petition.

 7            Order
 8            1. Petitioner must file an amended, legible petition within fourteen days from the service

 9               of this order.

10            2. Failure to comply with this order may result in the dismissal of the petition.

11
     IT IS SO ORDERED.
12

13
     Dated:      April 29, 2019
14                                                       UNITED STATES MAGISTRATE JUDGE
15

16

17            No. 202
18

19

20
21

22

23

24

25

26
27

28
                                                        2
